PER CURIAM.
Whitehead, contending that Section 316.-1932(l)(a), Florida Statutes (Supp.1982), which provides, inter alia, that:
“The refusal to submit to a chemical breath or urine test upon the request of a law enforcement officer as provided in this section shall be admissible into evidence in any criminal proceeding.”
unconstitutionally violates his privilege against self-incrimination, successfully moved in limine to prohibit the State from eliciting any testimony concerning, or commenting upon, the defendant’s refusal to submit to a test to determine the alcoholic content of his blood. The order granting the motion in limine is vacated upon the authority of South Dakota v. Neville, — U.S. -, 103 S.Ct. 916, 74 L.Ed.2d 748 (1983), and State v. Sowers, 442 So.2d 239 (Fla. 5th DCA 1983).